Case 1:19-cr-00552-GHW Document 83 Filed 04/30/21 Page 1 of 1

PAUL B. BRICKFIELD** NEW YORK OFFICE

brickfield@brickdonlaw. 7 .C,
phrickfield@brickdonlaw.com B RICKEFI FLD 2 RS ONE AEN
JOSEPH R. DONAHUE” SUITE 200
jdonahue@brickdonlaw,com he 'D) (@) N ry H a is Tonner N.Y, 10573

(914) 935-9705

 

 

of counsel A T T O RR N _ E Y¥ 5§
NANCY J. SCAPPATICCI —

necappaticci@brickdontaw.com, 70 GRAND AVENUE
RIVER EDGE, NEW JERSEY 07661
SAE Cee com TELEPHONE (201) 488-7707
FACSIMILE (201) 488-9559

*CERTIFIED CRIMINAL TRIAL LAWYER - NEW JERSEY www.brickdonlaw.com
+ MEMBER OF NEW YORK BAR

April 30, 2021

Via ECF Only
Honorable Gregory H. Woods, U.S.D.J.

United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Edward Shin
Case No.: 1:19-cr-00552-GHW

Dear Judge Woods:

I represent Edward Shin in the above-referenced matter. As the Court may
recall, | suggested that the Government and the defendant present to the Court a
joint proposed set of jury instructions that incorporates the Government's
proposed requests, along with the defense's proposed requests in one document.
Your Honor indicated that we should submit this by Monday, May 3, 2021.

We are jointly requesting that the time for the proposed joint submission

be extended to Friday, May 7, 2021. The parties have been working on the jury
instructions and are requesting additional time so as to finalize the submission.

Accordingly, I am requesting that the time be extended to Friday, May 7,
2021.

Respectfully submitted,
/s/ Paul B. Brickfield
Paul B. Brickfield
cc: Robert Basil, Esq. (via ECF only)
Assistant U.S. Attorney Tara LaMorte (via ECF only)

Assistant U.S. Attorney Anden Chow (via ECF only)
Assistant U.S. Attorney Sarah Mortazavi (via ECF only)
